Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (the “ Agreement ”) is made between Global Telecom &
Technology, Inc., a Delaware corporation (the “ Company ”), and Eric Swank (the
“ Executive ”), is entered into as of February 2, 2009 and shall become
effective immediately upon approval of this Agreement by the Compensation
Committee of the Company’s Board of Directors (the “ Effective Date ”).

  1.   Employment; Scheduled Term . Subject to the terms and conditions of this
Agreement, Company agrees to employ Executive, and Executive accepts employment
and agrees to be employed by Company during the time period commencing on the
Effective Date and ending on the termination of this Agreement as provided in
Section 7 below. The obligations of Executive set forth in the Executive
Assignment of Inventions and Confidentiality Agreement referred to in Section 6
below shall survive the Scheduled Term and shall survive the termination of
Executive’s employment, regardless of the cause of such termination. Executive
hereby represents and warrants to Company that Executive is free to enter into
and fully perform this Agreement and the agreements referred to herein without
breach or violation of any agreement or contract to which Executive is a party
or by which Executive is bound.     2.   Duties . Executive shall serve as Chief
Financial Officer of Company with such duties and responsibilities as may from
time to time be assigned to Executive by the Chief Executive Officer and the
Board of Directors of Company (the “ Board ”), commensurate with and customarily
assigned to Executive’s title and position described in this sentence. The
duties and services to be performed by Executive under this Agreement are
collectively referred to herein as the “Services” . Executive shall report
directly to the Chief Executive Officer. Executive agrees that to the best of
his ability and experience he shall at all times conscientiously perform all of
the duties and obligations assigned to him under the terms of this Agreement. At
Company’s option, it will be entitled to reasonable use of Executive’s name in
promotional, advertising and other materials used in the ordinary course of its
business without additional compensation unless prohibited by law. Executive
initially shall report to the offices located in McLean, Virginia; provided that
Executive’s duties will include reasonable travel , including but not limited to
travel to offices of Company, its subsidiaries and affiliates and current and
prospective customers as is reasonably necessary and appropriate to the
performance of Executive’s duties hereunder. Executive will comply with and be
bound by Company’s operating policies, procedures, and practices from time to
time in effect during Executive’s employment.     3.   Exclusive Service .
During the term of employment, Executive will not perform services for any other
entity if such service would be in conflict with the Company’s business
interests. Executive will apply his skill and experience to the performance of
his duties and advancing Company’s interests in accordance with Executive’s
experience and skills. Accordingly, Executive shall not engage in any outside
work, business, consulting activity or render any commercial or professional
services, directly or indirectly, for or on behalf of himself or any other
person or organization, whether for compensation or otherwise, if such services
would be in conflict with the Company’s business interests, except with the
prior written approval of Company and Executive shall otherwise do nothing
inconsistent with the performance of Executive’s duties hereunder.     4.  
Non-Competition and Other Covenants

4.1 Non-Competition Agreement . Beginning the Effective Date and continuing for
so long thereafter as Executive is employed by Company or a subsidiary or
affiliate of Company, and for one (1) year following the termination of
Executive’s employment with Company (collectively, the “Restricted Period”),
Executive will not, directly or indirectly, individually or as an employee,
partner, officer, director or shareholder (except to the extent permitted in
Section 3 above) or in any other capacity whatsoever of or for any person, firm,
partnership, company or corporation other than Company or its subsidiaries:

 



--------------------------------------------------------------------------------



 



     (a) Own, manage, operate, sell, control or participate in the ownership,
management, operation, sales or control of or be connected in any manner with
any business engaged, in the geographical areas referred to in Section 4.2
below, in the design, research, development, marketing, sale, or licensing of
managed data network services that are substantially similar to or competitive
with the business of Company and any of its affiliates; or
     (b) Recruit, attempt to hire, solicit, or assist others in recruiting or
hiring, in or with respect to the geographical areas referred to in Section 4.2
below, any person who is an employee of Company or any of its subsidiaries or
induce or attempt to induce any such employee to terminate his employment with
Company or any of its subsidiaries.
4.2 Geographical Areas . The geographical areas in which the restrictions
provided for in this Section 4 apply include all cities, counties and states of
the United States, and all other countries in which Company (or any of its
subsidiaries) are conducting business or are contemplating conducting business
at the time. Executive acknowledges that the scope and period of restrictions
and the geographical area to which the restrictions imposed in this Section 4
applies are fair and reasonable and are reasonably required for the protection
of Company and that this Agreement accurately describes the business to which
the restrictions are intended to apply. Executive acknowledges that the
covenants set forth in this Section 4 have been granted in consideration for his
employment by the Company.
4.3 Non-Solicitation of Customers . In addition to, and not in limitation of,
the non-competition covenants of Executive set forth above in this Section 4,
Executive agrees with Company that, for the Restricted Period, Executive will
not, either for Executive or for any other person or entity, directly or
indirectly (other than for Company and any of its subsidiaries or affiliates),
solicit business from, or attempt to sell, license or provide the same or
similar products or services as are then provided, or are then contemplated of
being provided, by Company or any subsidiary or affiliate of Company to any
customer of Company.
4.4 Non-Solicitation of Executives or Consultants In addition to, and not in
limitation of, the non-competition covenants of Executive set forth above in
this Section 4, Executive agrees with Company that, for the Restricted Period,
Executive will not, either for Executive or for any other person or entity,
directly or indirectly, solicit, induce or attempt to induce any employee,
consultant or contractor of Company or any affiliate of Company, to terminate
his or her employment or his, her or its services with, Company or any
subsidiary or affiliate of Company or to take employment with another party.
4.5 Amendment to Retain Enforceability . It is the intent of the parties that
the provisions of this Section 4 will be enforced to the fullest extent
permissible under applicable law. If any particular provision or portion of this
Section is adjudicated to be invalid or unenforceable, this Agreement will be
deemed amended to revise that provision or portion to the minimum extent
necessary to render it enforceable. Such amendment will apply only with respect
to the operation of this paragraph in the particular jurisdiction in which such
adjudication was made.
4.6 Injunctive Relief . Executive acknowledges that any breach of the covenants
of this Section 4 will result in immediate and irreparable injury to Company
and, accordingly, consents that the Company shall have the right to seek
injunctive relief and such other equitable remedies for the benefit of Company
as may be appropriate in the event such a breach occurs or is threatened. The
foregoing remedies will be in addition to all other legal remedies to which
Company may be entitled hereunder, including, without limitation, monetary
damages.
4.7 Indemnification Except with respect to breaches of the Agreement, the
Company will indemnify and hold Executive harmless, to the fullest extent
allowed by applicable law, for any and all claims brought by a third party which
result from Executive’s employment with the Company, including payment of legal
costs and reasonable attorneys’ fees.

 



--------------------------------------------------------------------------------



 



5.   Compensation and Benefits

5.1 Salary . During the term of this Agreement, Company shall pay Executive an
initial salary of $200,000 per annum. Executive’s salary shall be payable as
earned at Company’s customary payroll periods in accordance with Company’s
customary payroll practices. Executive’s salary shall be subject to review and
adjustment in accordance with Company’ customary practices concerning salary
review for similarly situated employees of Company or its subsidiaries.
5.2 Benefits Executive will be eligible to participate in Company’s employee
benefit plans of general application as they may exist from time to time,
including without limitation those plans covering pension and profit sharing,
executive bonuses, stock purchases, stock options, and those plans covering
life, health, and dental insurance in accordance with the rules established for
individual participation in any such plan and applicable law. Executive will
receive such other benefits, including vacation, holidays and sick leave, as
Company generally provides to its employees holding similar positions as that of
Executive.
Executive has received a summary of Company’s standard employee benefits
policies in effect as of the date hereof. The Company reserves the right to
change or otherwise modify, in its sole discretion, the benefits offered herein
to conform to the Company’s general policies as may be changed from time to time
during the term of this Agreement.
5.3 Bonus Executive will be eligible to earn up to a $90,000 cash bonus during
his first year of employment with Company. This bonus would be awarded subject
to the sole discretion of the Board, based upon the Board’s evaluation of the
performance of Executive and the Company.
5.4 Equity-Based Grants Executive will be granted 50,000 shares of restricted
stock of Company as promptly as practicable after the Effective Date under
Company’s 2006 Employee, Director & Consultant Stock Plan (the ” Plan ” ). Such
shares of restricted stock shall vest in four (4) equal amounts over a four
(4) year period with the first 12,500 shares of restricted stock vesting on the
first anniversary of the effective date of such grant, all as more particularly
set forth in the restricted stock agreement customarily used by the Company
pursuant to the Plan. Executive will also be granted 50,000 options on the first
trading day of March 2009. Such options shall vest in four (4) equal amounts
over a four (4) year period with the first 12,500 options vesting on the first
anniversary of the effective date of such grant, all as more particularly set
forth in the stock option agreement customarily used by the Company pursuant to
the Plan. With respect specifically to the preceding equity awards identified in
this Section 5.4, Executive and Company agree that: (i) in the event that
Executive’s employment with Company is terminated by Company without Cause (as
defined herein), Executive shall be entitled to additional vesting of a pro rata
portion (based upon his service through the effective date of termination) of
such equity awards determined as if vesting was on a monthly basis over a
12 month period; or (ii) in the event that the Company undergoes a Corporate
Transaction (as defined in the Plan) and Executive’s employment with Company is
terminated by Company without Cause as a result of such Corporate Transaction,
Executive shall be entitled to additional vesting of such equity awards as if
the next applicable vesting date occurred as of the effective date of such
termination. In addition to the foregoing equity awards, Executive may be
eligible to receive additional restricted stock, option, or other equity-based
grants in such amounts, at such times and with such vesting schedules and other
terms as are determined from time to time by the Board.
5.5 Expenses . Company will reimburse Executive for all reasonable and necessary
expenses incurred by Executive in connection with Company’s business are in
accordance with Company’s applicable policy and are properly documented and
accounted for in accordance with the requirements of the Internal Revenue
Service.

 



--------------------------------------------------------------------------------



 



6. Proprietary Rights Executive hereby agrees to execute an Executive Invention
Assignment and Confidentiality Agreement with Company in substantially the form
attached hereto as Exhibit A .
7. Termination
7.1 Upon Death . The Executive’s employment hereunder shall terminate
automatically upon the death of the Executive. The Company shall pay to the
Executive’s beneficiaries or estate, as appropriate, the compensation to which
he is entitled pursuant to Section 5.1 through the end of the month in which
death occurs.
7.2 Upon Disability . If, in the opinion of a medical doctor specializing in the
appropriate medical specialty, the Executive is prevented from properly
performing his duties hereunder by reason of any physical or mental incapacity
for a period of more than 180 days in the aggregate in any twelve month period,
then, to the extent permitted by law, the Executive’s employment hereunder shall
terminate and Executive shall receive all compensation due him pursuant to
Section 5.1 through the date of termination, as well as the continuation of
health benefits for a period of six (6) months after the termination of his
employment. Nothing in this Section 7.2 shall affect the Executive’s rights
under any Company sponsored disability plan in which he is a participant.
7.3 By Company for Cause . Company may terminate the Executive’s employment
hereunder for Cause (as defined below) at any time by giving written notice to
the Executive. The Company shall pay Executive the compensation to which he is
entitled pursuant to Section 5.1 through the end of the day of such termination.
For purposes of this Agreement, the Company shall have “Cause” to terminate the
Executive’s employment during the term of this Agreement only if: (i) the
Executive materially breaches any provision of this Agreement after written
notice identifying the substance of the material breach; (ii) Executive fails or
refuses to comply with any lawful direction or instruction of Company’s Board of
Directors, which failure or refusal is not timely cured, (iii) the Executive
commits an act of fraud, embezzlement, misappropriation of funds, or dishonesty,
(iv) the Executive commits a breach of his fiduciary duty based on a good faith
determination by the Board and after reasonable opportunity to cure if such
breach is curable, (v) the Executive is grossly negligent or engages in willful
misconduct in the performance of his duties hereunder, and fails to remedy such
breach within ten (10) days of receiving written notice thereof from the Board,
provided, however, that no act, or failure to act, by the Executive shall be
considered “grossly negligent” or an act of “willful misconduct” unless
committed without good faith and without a reasonable belief that the act or
omission was in or not opposed to the Company’s best interest; (vi) the
Executive is convicted of a felony or a crime of moral turpitude; or
(vi) Executive has a drug or alcohol dependency.
7.4 By Company without Cause; By Executive for Good Reason . The Company may
terminate the Executive’s employment hereunder at any time, without any Cause,
and Executive may resign for Good Reason (as hereinafter defined), without any
liability other than to pay to the Executive (i) his base salary through the
effective date of termination; and (ii) the continuation of base salary and
health benefits for a period of six (6) months after the termination of his
employment; provided, further, however, with respect to preceding clause
(ii) that on the first anniversary of the Effective Date, as long as Executive
remains employed by Company pursuant to this Agreement at such time, and
provided further that: (a) no notice of intent to terminate Executive for Cause
had been provided by Company since the Effective Date; (b) no event, act, or
failure to act had occurred since the Effective Date that would give rise (or
had already given rise) to the Company’s right to deliver a notice of intent to
terminate for Cause pursuant to Section 7.3 hereof; and (c) there is existing as
of that date no event, act, or failure to act that would give rise (or had
already given rise) to the Company’s right to deliver a notice of intent to
terminate for Cause pursuant to Section 7.3 hereof, Executive shall thereafter
be entitled instead to receive twelve (12) months continuation of base salary
and health benefits in the event of any Company termination thereafter without
Cause or Executive’s resignation thereafter for Good Reason.

 



--------------------------------------------------------------------------------



 



7.5 Definition of Good Reason . For purposes hereof, “Good Reason” shall mean a
termination by the Executive within ninety (90) days following (i) the
relocation of the primary office of the Executive more than ten (10) miles from
McLean, Virginia, without the consent of Executive, (ii) a material change in
the Executive’s duties such that he is no longer the Chief Financial Officer of
the Company; (iii) the assignment to the Executive of duties that are
inconsistent with his position or that materially alter his ability to function
as Chief Financial Officer; or (iv) a reduction in the Executive’s total base
compensation as set forth in Sections 5.1, 5.2, 5.3 and 5.4.
7.6 By Executive without Cause . The Executive may terminate his employment
hereunder with thirty (30) days notice at any time.
7.7 Surrender of Records and Property . Upon termination of his employment with
Company for any reason, the Executive shall deliver promptly to Company all
records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof, whether in
tangible or electronic format or media, which are the property of Company or
which relate in any way to the business, products, practices or techniques of
Company, and all other property, trade secrets and confidential information of
Company, including, but not limited to, all documents or electronic records
which in whole or in part contain any trade secrets or confidential information
of Company, which in any of these cases are in his possession or under his
control.
7.8 Survival . Notwithstanding any termination of the Executive’s employment
hereunder, and unless specifically provided therein, the Executive shall remain
bound by the provisions of this Agreement which specifically relate to periods,
activities or obligations upon or subsequent to the termination of the
Executive’s employment. Further, Company’s obligation to pay severance upon
termination of the Executive’s employment without cause shall survive
termination of this Agreement.

8.   Miscellaneous

8.1 Severability If any provision of this Agreement shall be found by any
arbitrator or court of competent jurisdiction to be invalid or unenforceable,
then the parties hereby waive such provision to the extent that it is found to
be invalid or unenforceable and to the extent that to do so would not deprive
one of the parties of the substantial benefit of its bargain. Such provision
shall, to the extent allowable by law and the preceding sentence, be modified by
such arbitrator or court so that it becomes enforceable and, as modified, shall
be enforced as any other provision hereof, all the other provisions continuing
in full force and effect.
8.2 Remedies Company and Executive acknowledge that the service to be provided
by Executive is of a special, unique, unusual, extraordinary and intellectual
character, which gives it peculiar value the loss of which cannot be reasonably
or adequately compensated in damages in an action at law. Accordingly, Executive
and Company hereby consent and agree that for any breach or violation by
Executive of any of the provisions of this Agreement including, without
limitation, Section 3 and 4, a restraining order and/or injunction may be sought
against either of the parties, in addition to any other rights and remedies the
parties may have, at law or equity, including without limitation the recovery of
money damages.
8.3 No Waiver The failure by either party at any time to require performance or
compliance by the other of any of its obligations or agreements shall in no way
affect the right to require such performance or compliance at any time
thereafter. The waiver by either party of a breach of any provision hereof shall
not be taken or held to be a waiver of any preceding or succeeding breach of
such provision or as a waiver of the provision itself. No waiver of any kind
shall be effective or binding, unless it is in writing and is signed by the
party against whom such waiver is sought to be enforced.

 



--------------------------------------------------------------------------------



 



8.4 Assignment . This Agreement and all rights hereunder are personal to
Executive and may not be transferred or assigned by Executive at any time.
Company may assign its rights, together with its obligations hereunder, to any
subsidiary, affiliate or successor of Company, or in connection with any sale,
transfer or other disposition of all or substantially all the business and
assets of Company or any of their respective subsidiaries or affiliates, whether
by sale of stock, sale of assets, merger, consolidation or otherwise; provided ,
that any such assignee assumes Company’s obligations hereunder. This Agreement
shall be binding upon, and inure to the benefit of, the persons or entities who
are permitted, by the terms of this Agreement, to be successors, assigns and
personal representatives of the respective parties hereto.
8.5 Withholding All sums payable to Executive hereunder shall be reduced by all
federal, state, local and other withholding and similar taxes and payments
required by applicable law to be withheld by Company.
8.6 Entire Agreement This Agreement (and the exhibit(s) hereto) constitutes the
entire and only agreement and understanding between the parties relating to
employment of Executive with Company and this Agreement supersedes and cancels
any and all previous contracts, arrangements or understandings with respect to
Executive’s employment; except that the Executive Invention Assignment and
Confidentiality Agreement shall remain as an independent contract and shall
remain in full force and effect according to its terms.
8.7 Amendment This Agreement may be amended, modified, superseded, cancelled,
renewed or extended only by an agreement in writing executed by both parties
hereto.
8.8 Notices All notices and other communications required or permitted under
this Agreement shall be in writing and hand delivered, sent by telecopier, sent
by certified first class mail, postage pre-paid, or sent by nationally
recognized express courier service. Such notices and other communications shall
be effective upon receipt if hand delivered or sent by telecopier, five (5) days
after mailing if sent by mail, and one (l) day after dispatch if sent by express
courier, to the following addresses, or such other addresses as any party shall
notify the other parties:

         
If to Company:
  Global Telecom & Technology, Inc.  
 
  8484 Westpark Drive, Suite720  
 
  McLean, VA 22102  
 
  Attn: Chris McKee, General Counsel  
 
     
If to Executive:
     
 
     
 
  Eric Swank  
 
     
Telecopier:
     
 
     
Attention:
   

 



--------------------------------------------------------------------------------



 



8.9 Binding Nature This Agreement shall be binding upon, and inure to the
benefit of, the successors and personal representatives of the respective
parties hereto.
8.10 Headings The headings contained in this Agreement are for reference
purposes only and shall in no way affect the meaning or interpretation of this
Agreement. In this Agreement, the singular includes the plural, the plural
included the singular, the masculine gender includes both male and female
referents, and the word “or” is used in the inclusive sense.
8.11 Counterparts This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which, taken
together, constitute one and the same agreement.
8.12 Governing Law . This Agreement and the rights and obligations of the
parties hereto shall be construed in accordance with the laws of the State of
Delaware, without giving effect to the principles of conflict of laws.
     IN WITNESS WHEREOF, Company and Executive have executed this Agreement as
of the date first above written.

             
“COMPANY”
      “Executive”      
 
           
 
     
 
   
 
           
By:
      By: Eric Swank    

 